Exhibit 10.21

February 21, 2013

Patricia A. O’Connell

RTI International Metals, Inc.

Westpointe Corporate Center One

1550 Coraopolis Heights Road

Pittsburgh, PA 15108-2973

Dear Ms. O’Connell:

This Letter Agreement sets forth the basis upon which I have been authorized by
the Board of Directors of RTI International Metals, Inc. (“Company”) to employ
you in the position described in Paragraph 1 below for the Employment Period (as
hereinafter defined). The “Employment Period” shall initially be the period of
January 14, 2013 through January 13, 2015; provided, however, that on
January 14, 2016 and each January 14 thereafter, the Employment Period shall
automatically be extended for one additional year unless, not later than the
immediately preceding October 15, either you or the Company shall have given
written notice to the other that you or it does not wish to extend the
Employment Period; and provided further that the Employment Period shall
terminate automatically when you attain age sixty-five (65). In the event this
Letter Agreement is terminated for any reason other than your death, your
obligations as set forth in Paragraph 9 shall survive and be enforceable
notwithstanding such termination.

1. During the Employment Period, you will serve as Executive Vice President –
Commercial of the Company (or in any other position within the Company to which
you may hereafter be appointed), performing all duties and functions appropriate
to that office, as well as such additional duties as the Company’s Chief
Executive Officer or Board of Directors may, from time to time, assign to you.
During the Employment Period, you will devote your full time and best efforts to
the performance of all such duties.

2. During the Employment Period, the Company will pay you, in equal installments
on regularly scheduled payroll dates, as compensation for your services, an
annual salary of $430,000. This annual salary may be increased from time to time
in the sole discretion of the Company, but may only be decreased by the Company
with your written consent. Such annual salary, whether increased or decreased,
shall constitute your “Base Salary.” In addition, you may be awarded such
bonuses as the Board of Directors of the Company determines to be appropriate
under the Company’s Pay Philosophy and Guiding Principles Governing Officer
Compensation or any successor bonus plan. You will also be eligible to
participate in the Company’s stock incentive plan.

3. In the event of your death during the Employment Period, your right to all
compensation under this Letter Agreement allocable to days subsequent to your
death shall terminate and no further payments shall be due to you, your personal
representative, or your



--------------------------------------------------------------------------------

 

Patricia A. O’Connell

February 21, 2013

Page 2

 

estate, except for (i) that portion, if any, of your Base Salary that is accrued
and unpaid upon the date of your death, payable on the regularly scheduled
payroll date, (ii) any vested or other benefits payable pursuant to the terms of
any Company employee benefit plan, (iii) a pro-rated bonus for year of
termination, if earned based on performance for such year, and payable at the
time specified in such bonus plan or arrangement, and (iv) payment of three
additional months of Base Salary, payable on each of the first regularly
scheduled payroll dates in the first three months following your death.

4. In the event you become physically or mentally disabled, in the sole judgment
of physicians selected by the Company’s Board of Directors, such that you cannot
perform the duties and functions contracted for pursuant to this Letter
Agreement, and should such disability continue for at least 180 consecutive days
(or in the judgment of such physicians, be likely to continue for at least 180
consecutive days), the Company may terminate your employment upon written notice
to you. If your employment is terminated because of physical or mental
disability, your right to all compensation under this Letter Agreement allocable
to days subsequent to such termination shall terminate and no further payments
shall be due to you, your personal representative, or your estate, except for
(i) that portion, if any, of your Base Salary that is accrued and unpaid upon
the date of termination, payable on the regularly scheduled payroll date,
(ii) any vested or other benefits payable pursuant to the terms of any Company
employee benefit plan, (iii) a pro-rated bonus for year of termination, if
earned based on performance for such year, and payable at the time specified in
such bonus plan or arrangement, and (iv) payment of three months of Base Salary
for the period following your termination of employment, payable in a lump sum
within 60 days following the date of your termination of employment.

5. The Company may, upon written notice to you fixing the date of termination,
terminate your services during the Employment Period for any reason, including
for Cause, as Cause is defined in the following paragraph. In the event of your
termination by the Company for Cause or your voluntary termination, your right
to receive continued compensation under this Letter Agreement will terminate and
no further installments will be paid to you, except for that portion, if any, of
your Base Salary that is accrued and unpaid upon the date of termination,
payable on the regularly scheduled payroll date; provided, further, that in such
event you shall not be entitled to any pro-rated bonus or other award for the
year of termination.

Termination by the Company of your employment for “Cause” shall mean termination
upon (i) any material breach by you of this Letter Agreement, (ii) your gross
misconduct, (iii) gross neglect of your duties with the Company, insubordination
or failure to follow the lawful directives of the Board of Directors of the
Company, in each case after a demand for substantial performance is delivered to
you that identifies the manner in which the Company believes that you have not
acted in accordance with requirements and you have failed to resume substantial
performance of your duties within fourteen (14) days of receiving such demand,
(iv) your commission, indictment, conviction, guilty plea, or plea of nolo
contendre to or of any felony, a misdemeanor which substantially impairs your
ability to perform your duties with the Company, act of moral turpitude, or
intentional or willful securities law violation, including Sarbanes-Oxley law
violations, (v) your act of theft or dishonesty which is injurious to the
Company, or (vi) your violation of any Company policy, including any substance
abuse policy.

6. In addition to your annual Base Salary as set forth in Paragraph 2 above, you
will be entitled in each calendar year to a vacation with pay in accordance with
the vacation policies



--------------------------------------------------------------------------------

 

Patricia A. O’Connell

February 21, 2013

Page 3

 

of the Company. You will also be entitled to participate in all of the Company’s
existing and future applicable employee benefit programs in accordance with the
terms of such benefit program plan documents, including the Supplemental Pension
Plan, as amended from time to time.

7. Except as expressly contemplated in the second and third sentences of this
paragraph, you will be entitled to participate in the Company’s Executive
Severance Policies, as such may be amended from time to time; provided that, you
agree and acknowledge that if the Company elects not to extend the Employment
Period of this Letter Agreement such that the Employment Period terminates, the
non-extension shall not be treated, for purposes of the Executive Non-Change in
Control Severance Policy, as an involuntary termination of employment by the
Company without Cause, or constitute reason for you to voluntarily terminate
your employment for the reasons specified therein. As it relates to the
Company’s Executive Change in Control Severance Policy (the “Change in Control
Policy”), by signing below you acknowledge and agree that you shall not be
entitled to receive any payment amounts pursuant to Section (C)(3)(iv) of the
Change in Control Policy, which provides for the payment of certain “gross-up”
payments in connection with the receipt of Severance Payments (as defined in the
Change in Control Policy). For the avoidance of doubt, this means that upon the
triggering of the payment of any severance pursuant to the Company’s Change in
Control Policy, you will not be entitled to receive any “Gross-Up Payments” as
contemplated by Section (C)(3)(iv), and further, you will not have the right to
receive payment from the Company for any fees or expenses incurred in connection
with any contest, dispute or tax audit or proceeding to the extent attributable
or relating to the application of Section 4999 of the Internal Revenue Code, as
contemplated under Section (C)(4) of the Change in Control Policy.
Notwithstanding any provision to the contrary otherwise contained herein or in
the Executive Severance Policies, in no event shall any amendment or amendments
of the Executive Severance Policies made simultaneously with, or following the
first to occur of a Change in Control (as such term is defined in said Policies)
or termination of your employment, be binding or in any way adversely affect
your rights under such Policies as they existed prior to such amendment or
amendments.

8. This Letter Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Letter Agreement, to your devisee, legatee or other designee or,
if there is not such designee, to your estate.

9. As additional consideration for the compensation and benefits provided to you
pursuant to this Letter Agreement, you agree that you will not, for a period of
eighteen (18) months following your separation from service, or, if longer, the
period during which you are entitled to receive severance payments under the
Company’s Executive Non-Change in Control Severance Policy, directly or
indirectly, compete with, engage in the same business as, be employed by, act a
consultant to, or be a director, officer, employee, owner or partner, or
otherwise participate in or assist (including, without limitation, by soliciting
customers for, or individuals to provide services to), any business or
organization that competes with the Company; provided, however, that such
restrictions shall not apply if your employment is terminated following a Change
in Control of the Company, as such term is defined in the Company’s Change in
Control Policy, and you are entitled to benefits under such policy (as such
benefits have been modified as set forth in Paragraph 7 above) on account of
such termination.



--------------------------------------------------------------------------------

 

Patricia A. O’Connell

February 21, 2013

Page 4

 

In addition, you agree that for the period of twelve (12) months following your
separation from service, or, if longer, the period during which you are entitled
to receive severance payments (with such modifications as set forth in Paragraph
7 above) under either of the Company’s Executive Non-Change in Control Severance
Policy or Change in Control Policy, you will not (i) directly or indirectly
induce, or attempt to influence, any employee of the Company or any subsidiary
or affiliate thereof to terminate his or her employment with the Company or any
subsidiary or affiliate thereof or in any manner seek to engage or seek to
employ any such employee (whether or not for compensation) such that such
employee would thereafter be unable to devote his or her full efforts to the
business then conducted by the Company or any subsidiary or affiliate thereof or
(ii) solicit, directly or indirectly, either for yourself or any other person,
any business related to the business of any customer, supplier, licensee or
other person having a business relationship with the Company, or induce or
attempt to induce any such person to cease doing business with the Company. For
purposes of this Paragraph 9, you will not be deemed to have breached your
commitment merely because you own, directly or indirectly, not more than one
percent (1%) of the outstanding common stock of such a corporation if at the
time you acquire such stock, such stock is listed on a national securities
exchange or is regularly traded in the over-the-counter market by a member of
either a national securities exchange or the National Association of Securities
Dealers, Inc. In order to protect the interest of the Company, you will also
maintain in strict confidence and not disclose to any other person or entity any
information received from any source in the Company or developed by you in the
course of performing your duties for the Company. This obligation shall not
extend to: (a) anything you can establish as known to you from a source outside
the Company, (b) anything which has been published or becomes published
hereafter other than by you, or (c) anything which you receive from a
non-Company source without restriction on its disclosure. Should you breach or
threaten to breach the commitments in this Paragraph 9, and in recognition of
the fact that the Company would not under such circumstances be adequately
compensated by money damages, the Company shall be entitled, in addition to any
other rights and remedies available to it, to an injunction restraining you from
such breach. Further, you acknowledge and agree that the provisions of this
Paragraph 9 are necessary, reasonable, and proportionate to protect the Company
during such non-competition period.

10.(i) If any benefit provided under this Agreement is subject to the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (“Section 409A”), the provisions of the
Agreement shall be administered, interpreted and construed in a manner necessary
to comply with Section 409A and the regulations issued thereunder (or
disregarded to the extent such provision cannot be so administered, interpreted,
or construed.) For purposes of this Letter Agreement, you shall be considered to
have experienced a termination of employment if your employment has terminated
with RTI International Metals, Inc. and all of its controlled group members
within the meaning of Section 409A. Whether you have terminated employment will
be determined based on all of the facts and circumstances and in accordance with
the guidance issued under Section 409A. Each individual payment to be made
following your termination date shall be treated as a separate payment, and each
such payment that is made within the applicable 2 1/2 month period specified in
Treas. Reg. § 1.409A-1(b)(4) is intended to be excepted under the short-term
deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4).

(ii) With respect to payments subject to Section 409A of the Code (and not
excepted therefrom), if any, it is intended that each payment is paid on a
permissible distribution event and at a specified time consistent with
Section 409A of the Code. The Company reserves the right to



--------------------------------------------------------------------------------

 

Patricia A. O’Connell

February 21, 2013

Page 5

 

accelerate and/or defer any payment to the extent permitted and consistent with
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
to the extent that a payment hereunder is subject to Section 409A of the Code
(and not excepted therefrom) and payable on account of a termination of
employment, such payment shall be delayed for a period of six months after the
date of termination (or, if earlier, your death) if you are a “specified
employee” (as defined in Section 409A of the Code and determined in accordance
with the procedures established by the Company). Any payment that would
otherwise have been due or owing during such 6-month period will be paid
immediately following the end of the 6-month period in the month following the
month containing the 6-month anniversary of the date of termination. You shall
have no right to designate the date of any payment under this Agreement.

11. The validity, interpretation, construction and performance of this Letter
Agreement shall be governed by the laws of the State of Ohio.

If the provisions of this Letter Agreement are acceptable to you, please sign
one original copy of this Letter Agreement and return it to me. You may retain
the second signed original for your files.

Very truly yours,

RTI International Metals, Inc.

 

By   /s/ DAWNE S. HICKTON       February 21, 2013   Dawne S. Hickton       Date
  Vice Chair, President and         Chief Executive Officer       CONFIRMED:    
    /s/ PATRICIA A. O’CONNELL       February 21, 2013   Patricia A. O’Connell  
    Date